Title: To George Washington from James Craik, 20 December 1758
From: Craik, James
To: Washington, George



Dear Sir
Winchester Decr 20th 1758

We arrived on saturday last after a fatigueing & most severe march—The men & officers both suffer’d very much from hunger & cold—Many of our men were obliged to be left at Raes Town & other places on the road through sickness; numbers of which, I fear will never see this place—Great numbers are dayly flocking to the Hospital; and what is still more dreadfull not one medecine to give them for their relief. I heard when I came down the Surgn was broke yet rather than let brave fellows suffer—I have dispatched an Express to Fridricksburg for some most material things; at my own risk.
If The Troops are keept up medecines must be had for them—Therefore have inclosed a list of the most necssary Articles,

And those will be immediatly wanted. for what I sent for; were but few, & I doubt much if they can be got at Fredricksburg—As you are present; Remonstrating the hardships the men ly under when sick for want of proper Accomodations, such as beding, Barley, Oatmeal, Sugar &c. probably they might be redress’d—We are very anxious here to know the fate of the Troops, and who will be Commander. When the Regiment meets with that irrepareable lose, loseing you—The very thoughts of this lyes heavy on the whole whenever they think of it—and dread the consequences of your resigning—I would gladly be advised by you whether or not you think, I had better continue, if they choose to keep me untill my Medecines come from England, or whether I had better resign directly—for I am resolved not to stay in the service when you quit it—The Inhabitants of this place press me much to settle here—I likewise would crave your advise whether or not you think I had better except of their importunities—or settle in Fairfax where you was so kind as to offer me your most friendly assistance—I hope you’l pardon my freedom in giving you this trouble—For as I have experienced so much of your friendship and received so much friendly countenance from you—I cannot help consulting you on this occasion as my most sincere freind.
I am extremly sorry to hear your bad state of health remain’d with you when here—However I flatter my self with the hopes that you are well—And that as the fatigues of war are now mostly over, you will recover dayly.
By Mr Boyd I have sent down all my Accots that were not settled, & hope now to clear of all old scores—If you don’t expect to be up soon, would beg the favour of a line from you—I ever am with the greatest Respect & Sincerity Dr Sir Your most obliged & obedt hume Sert

Jas Craik

